Citation Nr: 1216320	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-39 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of a laceration to the right hand/palm.  

4.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

During the current appeal, and specifically in September 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the testimony has been associated with the Veteran's claims file.  

The claim for service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that is causally or etiologically related to his military service.  

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is causally or etiologically related to his military service.  

3.  The satisfactory and probative evidence of record demonstrates that the Veteran has a residual scar on his right palm as a result of a laceration that was incurred during active service.  
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  The criteria for the establishment of service connection for a residual scar of the laceration of the right hand/palm, have been met.  38 U.S.C.A. 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, with regard to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of a laceration to the right hand/palm, no further discussion of the VCAA is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747.  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

      A.  Bilateral Hearing Loss

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran contends that he developed bilateral hearing loss due to exposure to acoustic trauma while serving in the military.  He further maintains to have experienced on-going hearing loss since this time.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, the January 1957 report of medical examination conducted pursuant to his enlistment with the U.S. Navy shows the clinical evaluation of his ears and drums to be normal, and the Veteran did not mark to have or to have had any ear, nose, or throat trouble in his report of medical history.  In addition, the whispered voice test conducted upon enlistment was shown to be 15/15 in both ears, and he had a hearing loss profile of 'H1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

The remainder of the Veteran's service treatment records during his periods of service is clear for any complaints or signs of hearing problems.  Results from the January 1960 examination conducted pursuant to the Veteran's discharge and re-enlistment with the U.S. Navy show the Veteran's ears, nose and throat to be in normal condition, whispered voice tests scores of 15/15 in both ears, and a hearing loss profile of 'H1'.  

At the Veteran's May 1966 examination pursuant to his release from active duty, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and the whispered voice tests revealed a score of 15/15 in both ears.

The Veteran contends that he suffers from bilateral hearing loss due to exposure to acoustic trauma while training at a small arms range during boot camp, and working as a boiler room technician on several Naval ships during his years of active service.  At the September 2011 videoconference hearing, the Veteran provided detailed testimony as to what his duties entailed, as well as the type of acoustic trauma he was exposed to while serving aboard the Naval ships.  According to the Veteran, his responsibilities included working with feed pumps which "pump[ed] water into the boilers," and "fuel oil pump[s] which pumped oil into...the boilers."  The Veteran further stated that he and his fellow servicemen were responsible for supplying the steam for both the generators and the turbines "that ran the screws for the ship. . . ."  Based on the Veteran's testimony, this machinery produced a "whining pitch noise" or "a rumbling sound" which increased whenever the ship changed its speed, thereby requiring the pumps to work at an accelerated pace and creating an even "higher pitch noise. . . ."  See September 2011 Hearing Testimony (T.), p. 15.  According to the Veteran, he was not provided with any form of hearing protection during this time, and his hearing problems have progressively grown worse since service.  See T., p. 20.  

The Veteran's wife, C.O., also testified that there was a visible difference in the Veteran's hearing after service.  According to C.O., the Veteran's hearing has steadily declined throughout the past thirty to forty years.  See T. pp. 19, 26.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  A review of the Veteran's DD 214s reflect that he served aboard the USS Des Moines during his first period of service (January 1957 to February 1960), and the USS Newport News during his second period of service (February 1960 to May 1966).  In addition, the Veteran's military occupational specialty (MOS) during his second period of service did involve working in a boiler room.  Throughout his appeal, the Veteran has repeatedly attributed his hearing problems to his exposure to extreme noise levels while working with small arms fire and serving as a boiler technician in service.  See December 2009 statement and August 2010 substantive appeal.  

Indeed, the Board can find no information in the claims file that calls into question the Veteran's statements about noise exposure while performing his duties.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts his account of having been exposed to extreme noise levels in service.  Indeed, it is feasible that the Veteran was exposed to significant noise while working in the boiler room and operating various types of machinery and equipment-especially if he was not provided with any form of hearing protection.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving as a boiler room technician is credible, and concedes that he was exposed to extreme noise levels during service.  

The post service treatment records include private records issued by the Veteran's physician, T.L, M.D., and dated from May 2009 to July 2009, all of which reflect an impression of asymmetrical hearing loss.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in March 2010, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
85
80
LEFT
15
25
40
85
80

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 84 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss in both ears.  Clearly, these findings meet the requirements of 38 C.F.R. § 3.385 (2011).  

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  During the March 2010 VA examination, the Veteran relayed his military history and described the type of noise exposure he had in service.  According to the Veteran, he worked as a fire chief and operated a service station after service.  He did not report any post-service noise exposure while working in these positions, but did report minimal recreational noise exposure and an isolated period in November 2009 when he fired twenty shots with a pistol while wearing hearing protection.  Based on her review of the claims file, as well as her discussion with, and evaluation of, the Veteran, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and described the degree of loss as normal to severe in nature.  According to the examiner, the Veteran's enlistment and separation test results consisted solely of whisper and speech voice testing; tests which are "not frequency specific" and do "not indicate all hearing loss, especially high frequency hearing loss."  As such, the examiner determined that the Veteran's hearing sensitivity at enlistment and discharge was unknown and could not be speculated, and due to a lack of frequency specific information, especially at discharge, an opinion regarding the etiology of the Veteran's hearing loss cannot be rendered without resort to mere speculation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) noted that an examiner's conclusion that an etiology opinion is not possible without resorting to speculation is a medical conclusion that must be "based on sufficient facts or data," and the opinion "must support its conclusion with an analysis that the Board can consider and weigh" to be adequate.  In explaining how the whispered and speech voice tests administered during the Veteran's enlistment and separation examinations did not produce the most accurate results, and due to this lack of accuracy, the examiner was precluded from arriving at a definite conclusion with respect to the origination of the Veteran's hearing loss.  Thus, the Board finds that the examiner has provided an adequate explanation as to why a clear etiological opinion is not possible.  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss began during his period of active service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

Accordingly, after carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure and his credible post-service assertions that he began experiencing difficulty hearing in service, and has continued to experience hearing loss since his discharge from service.  

While the Board recognizes that the Veteran had occasional recreational noise exposure post-service, the evidence of record reflects that his initial exposure to extreme noises occurred during his military service.  The Board also concludes that the March 2010 VA medical report is of limited probative value to the extent that no etiological opinion was provided as to the relationship between the Veteran's hearing loss and service.  Furthermore, the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, and his assertions that he began noticing difficulty hearing in service and has continued to experience symptoms of hearing loss since his discharge from service.  In any event, the Board notes that, while the March 2010 examiner did not provide an opinion relating the Veteran's hearing loss to service, he has not stated in definitive terms that such disability is not related to his years in service.  

Thus, the Board finds that the March 2010 VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported hearing impairment onset in service and continuity of symptomatology since service, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's conceded in-service acoustic trauma and his competent complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active duty as a result of exposure to loud noises during such service.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

      B.  Tinnitus

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains that he was exposed to extreme noises and sounds while serving as boiler room technician in service.  At the September 2011 videoconference hearing, the Veteran testified that he has experienced ringing in his ears since service.  See T., p. 22.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements with regard to this claim are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD 214s confirm that his MOS involved working in a boiler room and that he served aboard two different naval ships during both periods of service.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service exposure to acoustic trauma while performing his military duties.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this matter, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

Here, the Veteran was afforded a VA examination in connection with his tinnitus claim in March 2010.  During this examination, he reported that his tinnitus had its onset several years ago and that these episodes occur every two to three days or more, lasting up to ninety minutes in their duration.  Based on a review of the records, the audiological evaluation, and the Veteran's assertions, the examiner diagnosed the Veteran with tinnitus.  In determining whether the Veteran's tinnitus was related to service, the examiner concluded that, due to conflicting reports regarding the onset of tinnitus, she could not resolve this issue without resort to mere speculation.  However, the examiner did find that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  
The Board acknowledges the examiner's concerns regarding the conflicting dates of onset, but notes that both prior to, and since, the March 2010 VA examination, the Veteran has consistently maintained that his tinnitus began in service.  Indeed, in his December 2009 statement, the Veteran stated that he first experienced a ringing sound in his ears during boot camp and that this ringing worsened in severity while serving aboard the USS Newport News and USS Des Moines.  This contention was subsequently reaffirmed in the August 2010 substantive appeal and during his videoconference hearing.  

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  [As previously noted herein, the Veteran has contended that he has experienced a ringing sound in his ears since service.]  In addition, the Board notes that, while the March 2010 examiner did not provide an opinion relating the Veteran's tinnitus to service, he or she has not stated in definitive terms that such disability is not related to his years in service.  Furthermore, despite the varying dates of onset, the examiner did find that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  

Without reaching a determination as to whether the Veteran's tinnitus was caused or aggravated by his now service-connected hearing loss, the fact remains that the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Again, and of particular importance in this regard, are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence (e.g., assertions) of ringing in his ears since service.  Accordingly, and based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      C.  Residuals of a Laceration of the Right Hand/Palm

The Veteran contends that the scar located on his right hand palm is a residual of an in-service injury.  Specifically, at the videoconference hearing, the Veteran testified that while serving in the U.S. Navy, he sustained a laceration on his right palm when his hand was struck by a wrench as he attempted to close the valve to the pump while it was still operating.  See T., p. 4.  The Veteran further testified that he has not received any treatment for this condition since his separation from service and that, other than occasional numbness in his fingers, he has not experienced any trouble with his right hand.  See T. p. 6.  

The service treatment records demonstrate that the Veteran did in fact sustain a laceration to his right palm in June 1961, and the sick call treatment records show that the wound was sutured and monitored for the next few weeks.  The Veteran's hand did not require any follow-up treatment after the sutures were removed, and the May 1966 separation examination report reflects that the Veteran had a two inch scar on his right palm.  

The Veteran was afforded a VA examination in April 2010, at which time, the examiner observed a curved scar along "the thenar imminence approximately [three] inches in length" which "revealed minimal contracture of the edges and skin, but...no significant wasting of the thenar or any other muscles in the right palm."  According to the Veteran, the residuals of his right hand injury have not affected his ability to carry out his occupational duties or his activities of daily living.  The examiner noted that the Veteran did not have any complaints regarding his right hand and had in fact never expressed any complaints ever since his initial laceration in 1961.  Based on his or her evaluation of the Veteran, the examiner diagnosed him with a well healed scar with little or no other residuals.  

After a careful review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for residuals of the laceration of the right hand/palm.  In this regard, the Board notes that the Veteran did sustain a laceration to his right palm in service, as noted in the June 1961 sick call record.  The post-service medical and lay evidence of record demonstrates the continued presence of a scar on the right palm.  Thus, the Board finds that the satisfactory lay and medical evidence of record demonstrates that the Veteran's residual scar on his right hand resulted from the in-service laceration of the right palm.  As the evidence supports the Veteran's claim, service connection for residuals of the laceration of the right hand/palm is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  

Service connection for a residual scar from a laceration to the right hand/palm is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45, 711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) & Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. See VAOPCGPREC 82-90, 56 Fed. Reg. 45,711 (1990).  

Here, the Veteran contends that his current low back disorder is related to his military service.  A review of the service treatment records as well as the post-service medical evidence of record reflects that the Veteran's low back disorder may have pre-existed his entrance into service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

At the January 1957 physical examination pursuant to his enlistment, the physician observed some abnormalities in the Veteran's spine and noted the presence of mild "[k]yphosis dorasal".  However, the Veteran had a physical profile of 'P1' and did not report a history of back trouble in his medical history report.  The Veteran was seen at sick call in November 1957 with complaints of discomfort in the thoracic spine area "due to [his] kyphosis dorasal. . . ." The treatment provider noted that this condition had caused the Veteran increasing pain in the last year and had been noted at his entrance examination.  The remainder of the Veteran's service treatment records is clear for any complaints of or treatment for back pain, and at the May 1966 separation examination, the clinical evaluation of the Veteran's spine was shown to be normal.  

The Veteran's post-service treatment records are also clear for any signs, complaints of, or treatment for, back problems.  
The Veteran was afforded a VA examination in April 2010, at which time the examiner reviewed the Veteran's medical records and noted that the Veteran was seen for low back pain in service and that the presence of dorsal kyphosis was noted at this time.  During the examination, the Veteran relayed his military and medical history.  According to the Veteran, he did not experience significant back problems until two or three years ago when he noticed discomfort in the lower back region after sitting for a long period of time.  Based on his or her discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with moderately severe kyphosis of the dorsal spine and degenerative arthritis of the lumbar spine with minimal chronic pain and discomfort in the lower back.  According to the examiner, the notation of dorsal kyphosis is the only documentation reflecting any in-service problems with the Veteran's spine.  The examiner determined that the Veteran's dorsal kyphosis was present before he joined service and further commented that X-ray films of the thoracic spine not only confirm the presence of dorsal kyphosis, but also provide evidence of anterior wedging of the T-8, 9, 10, 11 and 12 vertebral bodies.  Based on the examiner's opinion, there were no chronic or longstanding problems related to dorsal kyphosis in the Veteran's subsequent history, and the recurrence of lower back pain is less likely as not caused by the dorsal kyphosis.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  

Significantly, the Board finds the April 2010 opinion to be unclear.  In particular, further discussion is required as to whether the Veteran's dorsal kyphosis is a congenital abnormality, and if so, whether such condition is a defect or disease.  If the claimed disorder is not a congenital abnormality, then the question remains whether he had a back disorder that pre-existed his service, and if so, whether this disorder was aggravated during his service.  Thus, the Board finds that further clarification is required to determine the etiology of his back disorder(s).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, for the reasons described above, the Board finds that the Veteran's claim for service connection for a low back disability must be remanded again for another VA examination and medical opinion.  First, the examiner must identify the Veteran's current diagnosis or diagnoses for his back condition.  Second, the clinical significance of the Veteran's kyphosis of the dorsal spine must be discussed as it is unclear from the record whether the Veteran's current back disability is the result of a congenital abnormality.  Third, if kyphosis of the dorsal spine is not a congenital abnormality, then the examiner should determine whether this disorder pre-existed the Veteran's service, and if so, whether this disorder was aggravated beyond its natural progression by his service.  Lastly, for any diagnosed lumbar spine disability that is not a congenital abnormality, and which did not pre-exist service, the examiner should determine whether this spine disability had its onset in service, or is otherwise causally or etiologically related to active service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disorder.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the January 1957 enlistment examination report and the April 2010 VA examination report and X-ray findings.  

Following a review of the record, the examiner should specify the nature of any current lumbar spine disability(ies) present, and provide diagnoses for all such identified disabilities.  

a. Then, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any of the low back disabilities diagnosed on examination are congenital abnormalities.  If so, is such a condition a defect or disease? See VAOPGCPREC 82-90 (July 18, 1990) (which stipulates that a congenital abnormality that is subject to improvement or deterioration is considered a disease.)  

b. If the examiner identifies a congenital "defect," then he or she should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.  

c. If the examiner finds a congenital "disease," then he/she should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's active service.  

d. For any lumbar spine disability diagnosed on examination and determined by the examiner not to be a congenital abnormality, the examiner should determine whether this disability existed prior to the Veteran's enlistment in January 1957, and if so, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the pre-existing back disability underwent a permanent increase in severity during the Veteran's periods of active service.  

e. For any lumbar spine disability diagnosed on examination and determined by the examiner not to be a congenital abnormality or pre-existing disability, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its onset in service, or otherwise causally or etiologically related to the Veteran's military service, to include the in-service findings of the kyphosis of the dorsal spine.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2. After completing the above, and any other development deemed necessary, adjudicate the issue of entitlement to service connection for a low back disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


